DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments to the claims filed on January 13, 2022 have been received and entered. Claims 4-12, 14, 15, , 16, 21-22, 24-26, 29-31 have been amended, while claims 17-20, 23, 27-28 have been canceled. Claims 1-16, 21-22, 24-26, 29-30 and 31 are under consideration. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4-11, 14-16, 21-22, 24-26, 29 and 30, drawn to a method of treating non-obstructive azoospermia (NOA) in a male subject caused by a genetic mutation, comprising: introducing a recombinant nucleic acid molecule into spermatogonial stem cells (SSCs) from the testes of the male subject.
Group II, claims 2, drawn to a method of treating non-obstructive azoospermia (NOA) in a male subject caused by a genetic mutation, comprising: introducing a recombinant nucleic acid molecule into induced pluripotent stem cells (iPSCs) of the male subject, wherein the nucleic acid molecule corrects the genetic mutation causing the NOA.
Group III, claims 3, 12-13 and 31, drawn to a method of treating premature ovarian insufficiency (POI) in a female subject caused by a genetic mutation, comprising: introducing a recombinant nucleic acid molecule into induced pluripotent stem cells (iPSCs) of the female subject, wherein the nucleic acid molecule corrects the genetic mutation causing the POI.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:  the genetic mutation causing the NOA comprises a mutation in TEX11, GCNA, PORCN, MAGEB 10, AKAP4, FMR1, SCML2, SOX3, MCM8, androgen receptor (AR), AFF4, AKAP9 or SOHLH1.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic. 
The species are as follows: the genetic mutation causing the POI comprises a mutation in MCM8, FMR1, or DCAF17. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 3 is generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The invention of group I-III lack unity of invention because even though the inventions of these groups require the technical feature of treating infertility, including non-obstructive azoospermia (NOA) using genetically modified SSAC , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ramathal et al (US20160137975, dated 5/19/2016) and Pera et al (US20100267134, 10/21/2010).  Ramathal et al teach method of treating non-obstructive azoospermia (NOA) in a male subject caused by a genetic mutation (para (0009) "a treatment is provided for male infertility associated with azoospermia resulting from a genetic abnormality, for example a deletion, in the (AZF) region", para (0042) "a male with oligospermia or azoospermia, which may be non-obstructive azoospermia (NOA) ... In some such embodiments, the azoospermia results from a genetic abnormality in the region at human chromosome Yq11 referred to as the "Azoospermia Factor" (AZF) region."), comprising:
introducing a recombinant nucleic acid molecule into stem cells from the male subject, wherein the nucleic acid molecule corrects the genetic mutation causing the NOA, thereby generating transformed stem cells (para [0081] "genes are optionally introduced into the
pluripotent cells prior to performing the method or into the differentiated germ cells that are produced after performing the method, for example, to replace genes having a loss of function mutation ... Various techniques known in the art may be used to introduce nucleic acids into the germ cells, e.g. electroporation, calcium precipitated DNA, fusion, transfection, lipofection, infection and the like, as discussed above", para [0079] "The cells can be reprogrammed by integrative ... methodologies. For therapeutic purposes it is preferable for the resulting pluripotent cells to be free of exogenous DNA.", e.g. commonly practiced gene editing methods do not result in exogenous DNA at the site of integration),
isolating transformed stem cells that are heterozygous or hemizygous for the genetic mutation, thereby generating isolated transformed stem cells (para [0081] "The pluripotent cells may be isolated for use .. transplantation back into the somatic cell donor.", It is known in genetic art that transformation to correct a mutated gene often results in heterozygous/ hemizygous cells that have one mutant gene and one corrected gene); and
introducing the isolated transformed stem cells that are heterozygous or hemizygous for the genetic mutation into the male subject,
thereby treating NOA in the subject (para [0009] "a somatic cell is obtained from a male donor suffering from infertility. The somatic cell is reprogrammed to pluripotency, optionally         with a cocktail of reprogramming factors in combination with VASA. The pluripotent cells are injected directly into the seminiferous tubules of the donor, where the pluripotent cells are brought into contact with a Sertoli cell environment and induced to differentiate into male germ cells, including sperm cells. ... genes may be introduced to supplement deleted genes."). Although Univ Ramathal  teaches human spermatogonial stem cells (SSCs) (para [0114] "transplanted human spermatogonial stem cells migrate to the seminiferous tubule basement membrane and proliferate to form chains and patches of spermatogonia that persist long-term"), Ramathal does not expressly teach isolation of spermatogonial stem cells from the testes of the male subject for use in the method to treat genetic NOA. However, Pera teaches said isolation (abstract "A method of in vitro maturation of adult human germ line cells ... which entails: a) isolating human spermatogonial stem cells (SSCs), and optionally purifying the same", Fig. 8 shows isolation form testes and purification of SSC.). Based on Pera's teaching, it would have been obvious to an artisan of ordinary skill to experiment with human SSCs for use in the method of Ramathal et al to treat NOA, because said cells are already on a differentiation pathway of sperm cells, and thus would require fewer agents and/or steps of differentiation to result in desired (genetically corrected) germ cells suitable for fertilization. Accordingly, the special technical feature linking invention of group I-III does not contribute over prior art. Additionally, claims in groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. In the instant case, claims in group I requires a genetically modified SSCs, while claims in group II requires genetically modified iPSC of male subject that corrects genetic mutation causing NOA. In contrast, claims in group III requires genetically modified iPSC of female subject to correct the genetic mutation causing POI. Thus, technical feature of invention of group I-III do not share the corresponding technical feature.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632